FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                   December 13, 2007
                            FOR THE TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court


    UNITED STATES OF AMERICA;
    INTERNAL REVENUE SERVICE,

                Plaintiffs-Appellees,

    v.                                                   No. 07-2099
                                                  (D.C. No. 06-MC-29-MCA)
    JOSEPH BOWERS,                                        (D. N.M.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before KELLY, PORFILIO, and ANDERSON, Circuit Judges.


         The Internal Revenue Service (IRS) is attempting to investigate Joseph

Bowers’ ability to pay his delinquent taxes. He was summoned by the IRS to

testify and produce certain financial documents from the 2005 calendar year, but

Mr. Bowers refused to comply with the summons, purportedly because it

contained a misprint. After an initial show cause hearing, see 26 U.S.C.


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
§§ 7402(b) and 7604, the district court directed the IRS to reissue the summons

without typographical errors. The IRS accordingly issued Mr. Bowers a second

summons, which updated the relevant period to the 2006 calendar year. This

time, Mr. Bowers appeared before an IRS agent but refused to provide any of the

requested testimony or documents. When the IRS petitioned the district court to

enforce this second summons, the court held another show cause hearing,

concluded that the second summons was enforceable, and ordered Mr. Bowers to

produce the requested testimony and documents.

      Mr. Bowers now appeals the district court’s enforcement order, arguing that

the court was without jurisdiction to enforce the second summons and incorrectly

concluded that he made an ineffectual, blanket assertion of his Fifth Amendment

privilege against self-incrimination to the requested information, see United

States v. Schmidt, 816 F.2d 1477, 1481-82 (10th Cir. 1987).

      We have reviewed the district court’s enforcement order, the relevant legal

authority, the parties’ materials, and the record on appeal, and we perceive no

error. The district court clearly had jurisdiction to enforce the second summons.

Consequently, we affirm the district court for the same reasons articulated in its

order dated March 22, 2007.


                                                    Entered for the Court

                                                    John C. Porfilio
                                                    Circuit Judge

                                         -2-